Citation Nr: 1752881	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-08 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dry eye syndrome. 

2.  Entitlement to service connection for residuals of a left leg scar. 

3.  Entitlement to service connection for residuals of a left hand scar. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1965 to August 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

The Veteran testified via videoconference before the undersigned veterans law judge in October 2016.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for dry eye syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The competent evidence does not demonstrate that the residuals of the Veteran's left leg scar are attributable to the Veteran's active service or any incident of service. 

2.  The competent evidence does not demonstrate that the residuals of the Veteran's left hand scar are attributable to the Veteran's active service or any incident of service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a left leg scar have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2012);  38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for residuals of a left hand scar have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2012);  38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Left Leg Scar

The Veteran contends that he injured his left leg while in service and that the resulting scar has contributed to residuals including pain, stiffness, and incoordination throughout his left leg and knee.  After reviewing the record, the Board finds that the preponderance of the evidence is against a determination that the left leg scar is due to service.  

A review of the Veteran's service treatment records does not show that the Veteran ever complained of experiencing an injury to his left leg or that the resulting scar caused any further symptoms.  On the August 1969 discharge examination, he was evaluated as having no abnormalities in his lower extremities, and the examiner did not detail any left leg scars when describing the Veteran's identifying body marks, scars and/or tattoos, despite mentioning a scar on his right anterior calf.  

Post-service VA medical records show that the Veteran reported having scraped his left lower leg against metal while in service and was complaining of residuals of the resulting scar at the time of an August 2011 evaluation.  Subsequent treatment records do not indicate that the Veteran was ever diagnosed with or followed for any of the reported residual symptoms.  

During the October 2016 hearing, the Veteran detailed how he believes he incurred the injury to his left leg that resulted in the scar at issue.  He acknowledged that he was not currently receiving treatment for residuals of his left leg scar, nor had he received any treatment since his discharge from service.  

The Veteran has not been afforded an examination in connection with his left leg scar service connection claim, but VA does not have a duty to provide an examination in every case.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The duty to provide an examination arises only where there is an indication that a disability may be associated with the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, there is clear evidence in the file that the Veteran has a left leg scar, but there is nothing to support the Veteran's contention that the left leg scar was either incurred in service or is otherwise attributable to service, and the competent evidence reflects that such scar was not present at separation from service.   Accordingly, there is no duty to provide the Veteran with an examination to evaluate the etiology of his left leg scar.  Without any evidence in support of the Veteran's claim, the Board finds that service connection is not warranted pursuant to 38 C.F.R. § 3.303(a) or (d), and as such, the Board finds that service connection for residuals of a left leg scar is denied in total. 

As the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a left leg scar condition, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Left Hand Scar

The Veteran contends that he injured his left hand while in service and that the resulting scar has contributed to pain in his left hand.  After reviewing the record, the Board finds that the preponderance of the evidence is against a determination that the left hand scar is due to service.  

A review of the Veteran's service treatment records does not show that the Veteran ever complained of experiencing an injury to his left hand or that the resulting scar caused any further symptoms.  There is a complaint of a left wrist injury in March 1969, but that was diagnosed as a left wrist sprain and not the contusion-type injury the Veteran has claimed.  On the August 1969 discharge examination, he was evaluated as having no abnormalities in his upper extremities, and the examiner did not detail any left hand scars when describing the Veteran's identifying body marks, scars and/or tattoos, despite mentioning a scar on his right anterior calf.  

Post-service VA medical records show that the Veteran reported having injured his left hand while in service and was complaining of residuals of the resulting scar at the time of an August 2011 evaluation.  Subsequent treatment records do not indicate that the Veteran was ever diagnosed with or followed for any of the reported residual symptoms.  

During the October 2016 hearing, the Veteran detailed how he believes he incurred the injury to his left hand that resulted in the scar at issue.  He acknowledged that he was not currently receiving treatment for residuals of his left hand scar, nor had he received any treatment since his discharge from service.  

The Veteran has not been afforded an examination in connection with his left hand scar service connection claim, but VA does not have a duty to provide an examination in every case.  Waters v. Shinseki, supra.  The duty to provide an examination arises only where there is an indication that a disability may be associated with the Veteran's service.  McLendon, 20 Vet. App. at 83 (2006).  Here, there is clear evidence in the file that the Veteran has a left hand scar, but there is nothing to support the Veteran's contention that the left hand scar was either incurred in service or is otherwise attributable to service, and the competent evidence reflects that such scar was not present at separation from service.  Accordingly, there is no duty to provide the Veteran with an examination to evaluate the etiology of his left hand scar.  Without any evidence in support of the Veteran's claim, the Board finds that service connection is not warranted pursuant to 38 C.F.R. § 3.303(a) or (d), and as such, the Board finds that service connection for residuals of a left hand scar is denied in total. 

As the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a left hand scar, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a left leg scar is denied. 

Service connection for residuals of a left hand scar is denied.  


REMAND

The Veteran has never been afforded an examination to evaluate the nature and etiology of his dry eye syndrome.  A review of his service treatment records shows one instance of his having report blurred vision in May 1968 after he stood watch at the helm of the ship he was serving on.  Although an examination did not result in any formal diagnosis, the recorded complaint does match the circumstances which the Veteran attested to during the October 2016 hearing regarding the instigation of his purported dry eye symptoms.  Moreover, post-service treatment records show that the Veteran has continued to seek treatment for symptoms of dry eye syndrome during the pendency of the appeal.  Taken together, this evidence satisfies the low threshold for triggering VA's duty to provide the Veteran with an examination to evaluate his claimed condition.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination with a qualified VA ophthalmologist for the purpose of providing an opinion as to the nature and etiology of the Veteran's dry eye syndrome.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of a dry eye syndrome.  All necessary special studies or tests must be accomplished.

The examiner is first asked to diagnose any eye conditions, to specifically include dry eye syndrome.  If any such condition is diagnosed, the examiner is then asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any eye condition, to include dry eye syndrome, is related to the Veteran's active service.  In providing this opinion, the examiner is asked to consider, and comment upon as necessary, the May 1968 in-service treatment record documenting the Veteran's painful eye symptoms, as well as the Veteran's lay statements regarding the incurrence of dry eye syndrome in service.  

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

2.  After completing the above action the RO must readjudicate the issue on appeal.  If the benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


